Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 1 of 22 Pageid#: 1




             U Nl7'ci
                    ; f-r/-rù pfrmftz tR- cwotn:m
                                                                      CLERTSOFFICEU,S.DIST.COURT
             W EA EkV 7:Lfn-fta.c.
                                 l o ç ïllzo.'kp2 q                         AT ROANOKE.VA
                                                                                 FILED
                           f.O,--Q Dlv'
                                      A(.o%                                BEC 2s 2218
                                                                         JULI .D LEM CLERK
                                                                       BY: sp. c sa
                                                                                  aKo-
3'oc.on-
       .o.k () a  .
                       ,
                                      .
                                      .
                                                                                     3
                            lxl,-.%if(-

        4.                                        c-.
                                                    --.A ucsko--0-.:/ '
                                                                      ,lq bbl%1q      .




Dc,7-. A u kurx-
ê
.                                         -,
                                                           (IJZMJZL Oo?n?è&œ&X
p c. ltouko F'oy
hc m qck Agwoc..yv ,
    .                                     -J
                           llso ,xAv AtsiJ
                              -




                  1 , iklfc sozca-xop 4 NI:otzR
1.         Xk' ks V ex c-&u'
                           xh QC--NNo''h CxupAvxov.
                                              '
                                                   'O..I.V ùj -42 oscq
    j lqfAkjxaccwr-cùs4.u- w gc. huw4'
                                  .
                                       ,c,x , 0v-.y<r c-oyoo .q sq..v.-
    lxo j &ç.
            ,t.kjka$ G cu,tx.,k b)yvu- cwrosio qlov oç +u-
     o ok   GA-'WS X rwîull,xx Nkotou      albqs c,, ç f%V*slea-à
             xcs (oc6.xr.A 4. +N-=J(1,  kcvc cc N!
                                          -

        '
        !oy t'                                    .-j-
                                                     ..-k-,k
                                                           lqs. '
                                                           -
                                                                y (>.k.>.oï; .

        Jj g-o!-ïqs
                  l
                    .ïeA.4-v tïk-rj--
                                    cx-t
                                       -omxvck'.-sA.c-
                                                     '
                                                     f): q-,k:lraï-&.  s 6.ï
        1:.$>i-(a J.ky-sswbtpo.cslswjz, wklt,
                                            ux, yoeswacvo x. JT tl6c:
        Y l%&DJ%'
                wes wYQs Cx,    w0.N $W jher-czvw.ï3tptktl.'
                                                           qt'l+rn '
                                                                   to
                                                                   v.
        L v vvx e t-- s ackt.
                  -
                            'u t).m- s%sa'bc-V %-7 '''
                                                     J'V.'S C-ot'OA'
                                      .-
           ïzoo %w.b o'uztxt> kcslûo ovlxr :.% U GC.A Y-  i 113 ï xcsck
         1% #% (qNj(s7 Also,t.v--: cxtskor. x Lwkms c-s--w-s w w'     scu
               fe'koow.x t.j wt.-ke-t-n'z-rxs w.ksk.()'
                                                      .<.-k'ïk1x%l Vcl-)
        i'= 41 kpGc.û é laïo ïra .çcrv                .
                                                       .




                                                  I
      Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 2 of 22 Pageid#: 2




    f'ï<-.<:.
            (4 lok.s m cv--c--v-o-j lvucç s c ag tlsc-q #é' lao t
   c-os- Jcw K . flt is,
                       aAkçfi czoc,.xs T.o-Soorxa' iw valck-cacwr
                                                                -
   QkA voohzo.t k,-j Js t/fr-h 1f ngn ô aasl œo& kwV L5-
   C2ç.Atv F.A-V .C'      su-2
:*         T Q Oe<x  vevvn p-is-
                               ï-ckc: cpc Mk-p'
                                              sexèq e- -wxqgjcojcûevl.
                                                                     c-
         %Lry-,.-ovx c wvt.
                          Jfc-c .
                                jlzCï(tb(p) kzcw - '
                                                   ,< 1% okw..cs-
                                '
         *Yc-e-v i-s tà.<kO rî<.-% +u4 c-txk.a oc-co tt..X

                                M . F'LAIMT;I.frr'
'''
j
L
'
q
à
'#
j
,,              glc.zwhlçlaecr-rvuçk Q-bv--tcr-k'   'o .îi Xf*y          sja N x.
                                                                                y
         QX %kr--e6 M Gs ïorxx kmt-d.vn o. gchtmcx,r- of-A.V.
                                                            -
          C.o r-xcvnoenvx ôlvk oç Nlz
                                    qrj'Azï'q 'ï.-..4ï,.0 cosvpl.: oiï-.
                                                                       v't'c-
          Nkcj,e.bë 3
                    1e/--cvvvx-rx.
                                 k.ç.                 vk
                                                       vm.
                                                         s k-c-y
                                                               '(,cwc'x
                                                                      ,.
                                                                       ,
                                                                       -.u.j
           C-ocqf'r'vl
                    '
                                    %h ookon G,.
                                               u4..?c'too ë- SVuow.A
            ,   -       -   .
           M.rs!'.ïh) ,ww44-..(D km '
                                    py oç. ur
                                            jy
                                             ,,
                                              y.
                                               o.s,




                                U        lkç/ - e

 +-                f)6     4., )ocw oc yïo,rk Avvwcwww ,1s Nvuu
          )':cccA.:r (>ç.Auk.
                            x- Mkz'qcx
                                     ll Doycmo-ï0-c+* oç C-oppccvtoths
          ïto-àvk ûqxwktxx.aJ hocxvoy e..x. fooN ofç',x .(
                                                         à ox Qt,.9ç:           .


           f.qt,
               uvv..
                   m.,
                     k,ï'ï-!-,-kzs al7.zj 1    .1. is le -,1$ (-c-ze /os..t1c.
           ç. w NW ovxnqbà mfuv kon c;ç *%w Vu!-lvk          I G cxsc
                                                             -        ...s
          4.:.- Msk.D# i.d)ç C-owr,    '
                                       s a,..e,t e-saczu àc%s'
                                                             lyoçlôcx o yxottz-
          iN's o't-,cltl-hc-
                           ytt
                             ,wx , k--çlwè.. f-'    zx,v V%,Gk C-oocucli 'no-k)
           Q
           ucf
             xwl-?(ouw '
                       toa
                         'wl,
                            .sqkvw ocw j G.'xA
                                              X
Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 3 of 22 Pageid#: 3




     (
     -a0
     zokqocloo
       cs   k cs-
               x-so.u-
                 .,
                  t  s-w
                       ibq
                       v cy'
                           h
                           k4o.a uakxtw C-w-mkcntwto                    C-umprc-zv-
                                                                                  l-t/
             '
             ïrx ,                     Gxpfkl.eal    ke'x
                 V                              3       àvv) cxr-x io-osA,iz-e-.
                                                        x

                     oco r- )L.vle7ëon ,peo-rwtcocv-wj 420'vkx- j-ek
                                                                   jlocvr.ï
     W XA-
         V GeeMkuos gwwoukéoc.,ccc.a eav'
                                        .u gk.2$2&lc,-1 % c,
     f-cc
        ko mtoloGwx  v..1)toc.
                             x.(jc /cy./j) r-rsjoasol/.-ç?.wc
                                                            .

     +t-c-oftcxi-zocx of A-kz- kpes-brxr.x r>-
                                             J'
                                              ,'p,-n of +-t.- V-..
     p,5,c- ksxïl                     w.etss é..okz..s;s.rxa ycsac..hty<04
     p,
      'ce.A)/
            . ewcA-cc
                    kls Qk--mkvctevl/x'g fbynicl.-rs ca..
                                                        v Plv.t-f-
     àsacvk Gpvx-o:ix /w-.ïX rxt-cc-:qcwok(lupeocrvi-ï/ ac-ilcg q.5
     Ctw.r-uk.tcoeo':f/x.
     '
                         /u;oilo      lrk tlrn;o, G+w-.?...îcb'sonx
     3cxlp.
          t'.vtocn 4. 4.t..-bylç'
                                ,,,cm-o,
                                       ç c.ïywt-.7mr-.-x> s )
                                                            é'
                                                              rx iW e.-
                                                                 .          L
                                                                            l
                                                                            -


         veswa- cuR,,o au p--..teoCoc-g'
                                       A--.?.c (?p'ïo- .
j,               l
                 >
                 pe%  -
                             t-rw+?'()0.w o-1
                          ,n o                      fvuew rx..       11
                                                                      ,
                                                                      -.-l
                                                                         ''
                                                                          -F'
                                                                          l .
                                                                            yicvrh
            êkzq-cpzce.kwG ts-ci-bra-tC-e-,
                                          -N
                                           XFX-CNJc.,
                                                    + J3.0 u
                                                           i
                                                           lzlïkp.poL
                                                                    .200.-
     y                           yJ&(g'
                                      jr
                                       .
                                       x'
                                        tcx:4M.:yao.kh
                                                     j.
                                                      < gujk)<y
                                                              ,
                                                              g.;.0
         f tpye) ky +t.= VC- U,0.6.            . t -3%.
                                                      &,t>.
                                                          q'(xlyvkeu
          ze-vhg
         pn    xi acw-ck lcnAMx.s c-om gl-lznf?CAC-u x zo o.y.o c. .. w
                                .                                       .




         oû tltv k.c.k'     .ctl c-ï-Lr-xs ac.l .pos qznk,tu.r
                                                             k q.o ûlo..c-
         odc-vtw cwpcvckloc-l cm z..c-.
z                re
                  ..kxct-
                        kkma.
                            aca :
                                's caccv kr-yu .
                                               'axgevhj owc.k k. uls
     oççkclA c-e
               agricè> , VC'A-klxl/lcwïx/tay'.lVtrk-t-eolty ,>
            lrwto fv-t-rxA-lerxt.k lpwuNW-
                                         îb C-of
                                               v.gIYrN
                                                     %- CnLVNcp,
                                                               tcf..xU.
                                                                     '..+
     qhï%.
                            za.r-A.Vu- Crtoo &t; d
                                                 m ..:'- $,,.0 , qn> =:+Q
     ï-% h'
          z.zrnr
               -t-,f/N.e
                       aû
                        .
                        jvachk
                             cw <                    - 1çcetsccocx-w




                                          y'
Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 4 of 22 Pageid#: 4




                                        = . r'-% c> .ç
                                                    > -     , .M




#-    Pxh
        wh.f
           V
           '
           -It.
              l LIec
                   -Lxz
                      --
                       x
                       Ol
                        %
                        .
                        Vc
                         -/
                          I
                          -(
                           ,f
                            tDc
                             oc ,Tx
                                 cj ma
                                    k,x vç.amtkvvwkâ ma24.ur
                   c.w,- A.k- rxe-.        6-'h a+ 2&,c&nt%M --4Y x
                                  = fb-k6io'
      C-mcrecvi- s                                            Jcmuw y of
      MJmkt. ,.wvk.
                  u.cxA çocc-x.-ayyoo-csjcvs-   v lwo.o2...-.ca
      fkyulzcicvo clcxc,t scncjcsra Jcpsjylcczwemt 4.. goc.o4,
                                        q
                                                             'c4.
                                                                -.)w
      +t-. Cxrr-wsvvrxuxAii af ï)kcjtrxlea, okovvsl
                                                  'sh-s P.C,
                                                           X Laq5
     G . (vxmcxw/sfeocs rcsksq.x                          M'
                                                           ,rlkoiokz os.
                                                                       ..
                                                                        ,
                                                                        .- j.../.
                                                                                <s
      FVNGkoxj-vlrx..
                    ok W.3 tlcok
                               c-
                                A-'
                                  ït-t- 0% bxrs gmp suf-
                                                       oo )x +ke-
    k)k'
       Jlnxkx '
              N j--clewx-rd-ov G poca teews-
$'.         D rslL
                 -eb
                   'Xy ?lonugxry 4,po!q ; cxl (oct- ))x
      '
      tewA-fm-xacrvcc-21n#,.k..; C-vxx-ak.cf-txlo waz
                                                    . o-cw &h 4-t.-
      A.
       o,-.tcvwi A ITQ ?X,A%on .A-b..-eczvuv caç O'Lw-kx-ctxlfxs
      frzd.w x tèI
                 'o% G . t
                      '
                      ,
                         vïexco-
                               qkocxs4> CW vkx-ctu,x L,,
                                                       tz.G
      A kt
      w
            tv A-vte kk
              '                          t#-ZXV-j CQ ,7 (KC'
                      's Cbxconsc )W' kkï'
                          -                                R--'  F*
         u Amr-w qs xvt-meuwtv / A ywrxstwv
      sgun4vc-
                  .
                                                            t..,o.x k
                                                                    bb
                                                                    .. .




                      :'
                       $.
                        v1:r7A..a oxkv..c c-
                                           vwoxntc cr-cu-lvutzc.s L Q f
                                                                      pemvsr--,
      ï                             ) ' UV-G Fï-VV- eepub',X * f'G e'x
       xxlfx.r-
              x
              ior6ls'o e.'
                         No' ?
      +%w e-                  1.
              xglce: ()e&*e!j8'0,7 ï-a-cl'
                                    '
                                         oo f               ,s!oo
                                            oawwx-x-tw-c#-we,
      A-o cz.se- -!-k<- oA-k-uv ff'cz-chgiî
                                          'nrlo C--V'S- K-C'V:G LKJ
      c-cavrwaxwï! V-W L'O W .eYV.U-A-ec'-vyv..zal. /t Wlu nxïn.
                           MI CT O ZY
                 '
                 é:N û i tt-h.zr-hJ.   6 l fLb EèCh L lrfstJf..î:
lo.                       oo > 1#,D&11, C-vuew-tcot-lrn L'u'k              % qtz.rh
      f% v tôocpcvx A-o k-ts pkq<A.vw,av-cu pn ) G&&-nöx 'XD
                  .
                                            -

                                                     .


      (L crksvt.
          -                      k/vlfo(11- taczltc-v-;e-ztyumig
               c -jcxck-evvA K ot-                                               .-




                                                f
Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 5 of 22 Pageid#: 5




      h-az
         s+-qkok,.- k'
                     ks t,
                         aclsc
                             k-(c3ot6(
                                     C okD 9vcxwkèo on
      V'          -               .U oNupsA- tx.ïoko lx-
       ksV'epcrcr '''-qn c-ox &/IV'
                                  î      .-
                                                       ks etbovo              -



      Gtavxt-cvalA-1; csccps:o $'cCcgmrmbkt- cxocrwxuc- tikwwl-w..pl-J,
                                                                  .x

      kks L)ïfxw 1(jetalel'
       '
                          ljr-t
                              irvcz,k'
                                     gv-
                                       h'c-0.
                                            .nh.yxtpmv-caosGu-ccwns'j,
      ycw azz-tl
             , œ,n q.-o +.u.- Ctgfùo cu-'c,k k-caok.                '
                                                                         ng w ls
                                                                  4
                                                                  . ..


      q.-zwr as kvw sokts
               )
                        N œ oX                        . hecao I
                                                      #
                                                      .
                                                               svh t?
                                                              '-=   -vxrotv   t>,l.
      )..- .> Cwrxs+w-rx
                       q- q'n& slc-ecxl.vqq               gcw ro Gczxy caz,
                                                              .
                                                                          g-l
                                                                            .
                                                                            k.tg .
                  F                               .   g
              qoualoo rvnov kgïz- (wcy-ptkc.s zkock à-fxce ,v'e.rs''s
                  o

   Cvv-cuïyccïovlrto               -          k GG Le$4- c.s
                          ku C.G ..,-:.,.gacc..
                                              ,
                                              .



              ' l.xxr.2 +V<- fnoto Cvrxsll'ï-eax'p > XS. ..tojxloo
                                                                          .
   foszalVtz-,
      Y kvY       rw vi                 W trlmnz- !o VO                  X-V- 'N
                      x   g
      tvwuewuo *k.- @eZcx'
ï:.         o va-c ' èt.u- owx.t QeugjeRcs ) C-           -              k-ctxlrxk
       k ïkk s-cv fcwok/x-cs K-A A-C'L:X cxcnok                          Leo*W 3
         em
                                    t(
       cxhk /4.:-,..
                   r-''çepervvqatwty fvkexlcxo'0n5
      f.c- +k.,
              - cct.oG             .o'p'os .ç +tw- V (ulcxlw 1 /7...
                                                                   /4m,.,.+-
           (-cwera-cvloos (M.a.D.o.c.,b l-teczvk f.c..
                                                     :1>1 Tlxc'
                                                              b-'n
      (7
                        + bn,m ck.A.- cwvle-tAv wu-,.4V .
      c-o& cu-
           D uc.e + v. coocex- oo suvc.- covvozwgh-s,
           (l-kvovbt-eo.v) yxcaq es/lk,
                                      't
                                       V4 dvyecloq/s CAAGCV'Y-e-
       c'cocvkoos) euî.u:cs oc+u.- -t-c.
                                       cr-A.r-t-nu t-',.'z%-%$+I
              A   zwsa        hroecœ cvtvco bnt-
                                               vk qtsotc-pay nof-etfet.
       TV.)qlexl &
       0- -
              ,  /
                 4.4 xkv.t-cc/ozwuzvzxvlao n>-'VA ojjrdxz.(or.
                     k.
       fvïwïshgà!- w e-xlcxt %t
                              acokoyyq.
                                      h- soqooyq-s excxcy
       e-xlcAtpcw.
                 vtorhs lj czx raaw sj
                                     yr
                                      -otalsv sk.
                                                cxx cx julo
       Nvvvrxu t- rv'
                    !- é JIQ IGY .



                                       5--
Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 6 of 22 Pageid#: 6




)2-                    5 zx ao )&-                  w k>               Movvbx Loepcx-vlwexxï r-c-zvp-ur-,
                       '2J i
        C vvc-r-xt-Ur-V'   'c 1,.-.
                                  ,,
                                   .) ( JWx
                                          /V&.2&u.rn,(3c..1.Z-      VC-M/'
                                                                         C-'Y,
                                                                             I
                               N     v fw v.vv-t-vvxb.) q
                                                        ,0: c-o.o zcpc-j-l
                                                                         tors
        Lu .-rx ts/n eVW-C.A'Akzt.-  .
                                                                  -x   .




                           Z.j G - & % . L m tv/o .>o k. t.,.-x tv
              l+Vx (IUJGVVI'
       vk.-qkoeo-ywm-w.   brw-l qs c-êc-tleatq(œ t7.j . br'  .
        zx-v.,ws k-cà yeesc-olt.cx étzctow oz-tp-rvt-(çt&xc.&'0
        '

                                                                                                            &$

       G .v +N..çnee-A-vw..zv
                            -b &C 4-k=- twwGc.
                                             tu Gfo6ns ï,>
        C-w--akmsktcté L.mAJLourl,klfoqq-t.
                                          -(,,Lrw'%,
                                                   '
                                                   ooç-z-
      CC-A qgfra''wxso V'Ly A'P-'Q'- /4
       <- -
                                                                                          )QV--VG Q ZX
                           hsu-x A-tc        -
                                                 ewsca-cfai-koo C.Gtxtp
                                                                      eax.t..o(- 00/.+1,.-)
       Ge
        >-c-cveocopcwkxwyt,qeovx-ta,xlrhl f'irwtty cagou çorvt.x.
                                                                c-
       q-chb cxcxc.
              '
                  tm.c,ov' c.4.bxlrc
                  cx               X f-rvsc-cl
                                             'fks
                                                l'
                                                 orn V xsi'u
                                                           a.ok.
                                                               e-
       c.rxo      k aqqvovuk :y                                        -,x. v arv-o.c-j,çoc'r-
                                                                                             o-awz,t
      (otve.v' ) *n.h gqkptrx A= C-b-x-k-rbz,m cccoazvx 'et..-
       L.j),-
            ...:o oz >olçe-((e.
              q
                                  e.Cxpt
                                       'L;t)fk,
                                              3-
                                               lw
1'.                     T rs caaznlwoc-vlvn bol.
                                               vk vt.- /;:0c-c-,-16f.-u 1 f'ew.zz- b,vg
        c-z
          b.o--bvrtzo oxs sv'f@ r,cu,t,.A A-- k.e- e.
                                                    w.e.zw toy                                        '
        z
                                                            en ti-.
                                                                  -              ''u kc ...J.b' (:.   .,w
            ap-cwhid s -1--/0 71nk,oe-'o,,
                       ,     .
                                              v                                                  .




                                       1.o %.o rpe= ..k
            wk..-k ca ftt.ckr-<y ccltl6-                   cw-ctzc-
                             (rc-sb yto  '
                                                  . oexov xcw.
                                                             o.,.x
            N GAAN'ql$.1
            7vwbx
        M ovoe c r-,)vD l(#; C-bw--uvLal.                                         wwx.
                                                                                     y-Vo 470.- oll
                                                                                                  '
                                                                                                  co
        op                 l2r-.î17 Gklitc)o, tou. cwoczcx-va.ct l-t.-17%
                       kgllu ccac-
                                  x yo vtvj 't-k.c- oxlvzxl:'x . Y't-evz.-
                                                         r
                                                        ...


                                     )ow tq-b-.mbx-d.e.lat6 aceva dçczyjuc-y,
                                                                            'z s p.-
        f(xcs..l.gi.
                   'l,7 oQ GqC-fc-wt
                                   'rn Q-o.
                                          n f'hccsO(Gpy
)1-.                       oçovx(avv- t--ctvl-.'s G ïtptu og wkvkw 4-t-c-
                     te-kls,
       :-...4u: 6(4.e.     b- A.o r-c./1c..-5 q-kt 7 cG r'esqptç s
                       - -
                             ,                                               -




                                                              ù
Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 7 of 22 Pageid#: 7




       i'k..- f'
               auae..e                   4-1,.:- suAxlvtoo   oç-(èt-e-!xtql,
                                                                           'o(t?r'
                                                                                 2)
       yo >- 4.kamx okvvx+b.- Gxgojxrvj-omyT hvyx-r'''t xoxA
       .

                                                    t atsvoce- l
       A C'X---UAJ l-
           -        ïpcaekzcr-, J.z.
                                   e-A-e W .fA'z.
                                                /t,
                                                  m6                                       .




           +% A to-* p..tlw-vêrxFwx tpoxj çje.qa
           CW           -   V Gtxjo   om ù
                                         'zcem W c jX)g o)R y 4.0 cyQ c.ozs.
                                                                           N
       +tv % ,c-A.t'   oq% (kco- ch vlocvl . F&x exgtqhr.c.rt +.o.c, 1-
       i.Y..(x. LO OVG        lc-k t'
                                    kAx-o-x-zr.
                                              v A= bottoô&4- $-'Q-
       (Vow-v.lj1;ôo V bzi-k S o,l-fvra',    ben *07 îïstbmçnll    'n
       G G Y W'J Wf'L- V;sjwcxlly +Yx- searwt-- vvk-obà
                                                      'cox.b1
                                                            ,oq y ta J                         -.   ..


           +t--v (J-vw- k-x-txzo cooïet c-u wos.- ocx-o o + L. 0+t.,-.             -




           Q w r-xu -ctev.cA G k,-,
                                  '+ îvog vw -t..
                                                o vc) vku lvx&tcxwlon     ..




           SYcre ev                 s/aoc,
                                         ao,t,
                                             's+ . rg...,.oo wyzw.,+.
           kt-
             L'SfQ-
                  loc
                    u
                    no c
                    .
                       tkeA
                          of-v'kmot
                            A
                                  s +u-
                                     L
                                     -oxG/
                                         ov
                                          .top
                                            oVr
                                              cw
                                               za
                                                kG 't-tew
                                                        arx
                                                          vck C
                                                              N.
                                                               -k
                                                                r
                                                                .-kzl
                                                                 w-xxoï
                                                                     sG

           >œX 4. IV- V %W '/-.trî
                                 'c% '
/(.-                        i'koovïN
                                   /cxf-wx-ck3ovn:      to lvk 4-t.- qgsvntr.e oL      -



           VVo r c-n- Ja! a u -twrt..
                                    ,cx k.g..,x rrtkx-b
                                                      -w oj,
                                                           tJ
           vt. -                      'tto
                            t            >x-gc2-,'      ccC-A. qAlkhutav-.o.ll
                                                                               y       'l-t'-<-.
           t)tzmoqo œns.G+ku )y fumkzx- gx',o ovasc-cg xlo.
                                               ,
                                             - ..


           >ït%k)s occczo*'z Ve-
                               A-vxcrh z/'.e-1% q'oà a-kre. ewCi)
            o ,XV G #+'t obdck fb:mi- o--k----Lx-c.txlq b-'c.s
           G.e..'x ù./ (
                       3s. l-1
                             Qcpfe/v suatkogpofngy   /)f' c-glzscotct
    1.t..- g.mkm/lcrAl'çn ex cA Axcw-v-'-
r7.          %,3ouv î.c Jz.                                  KK (
                                                                G /..,-t... 1-.,'0 '
                                                                                   s
           yvvy(c-vv'o
                     -cr
                       ..t
                         oca'
                         w-sscçu
                              -t
                               zw
                                o-
                                 ku.
                                  lcbz
                                     ...tc
                                         .
                                         1x'
                                           *m. c
                                               )-k
                                            k- . .r
                                                  xc
                                                  ,y&it
                                                     )n.
                                                       ,-
                                                        cax, o-c.
               .   %. r-m


                                                    7
Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 8 of 22 Pageid#: 8




       uklke- C&v2c..vkcvh A-V.C- crcïsulh- votA-tx +:.,- gat
                          ,
                                                            lcx
      O /trNftjiP-EX+ )K'wc
                         ' 4.V.- 0eq.wZV-eVAX'
                                             .
                                             Wpn ty 'l-W -
       y* cxxx G> Awtl56 e
lq.                  rccmbly pr'
                               A Y /VOV qJ D./1V),c oar-xqt.vrhtx'f%      -   w


       LJGG          Geza.b +0 G otc.x '
                                       ko L& Geem bv g
                                                     ' r.T.0y ',
                                                              &      e                         l   f
                                                                                                           pou'ecs?
       c.       Fkl-xfktpvrxuce..,        xpïïs-b- 'rvu eal ).'Vv',X so
                                 wvwgvor-cj
                $)oîc.(.A lscwssfoex atwkp.v-t?-
                                               vwo..vzu-ct-'
                                                           ,o'o rv-u f
                                                                     'cx-vt'
                                                                           sos)
                                             .

       dl
                lspcoy '
                       sl.ccalx s'
                                 -u
                                  sr-c-blo''x tocts ck-l-pemj.
                                                             )-e.
                                                                A ) c4-.
                         '    çtoe..x+.:oo                 P-K ..,-k-cct-t
                                                                         'n'
                                                                           s q.cs-w uuu-/ok
       mcott,c,o t/o          .                                                                        /
       C-S,C,C..
               A w ovt-g.'
                         .cx +V-e-zh p'
                                      ctèfF.
)-h.          hs pov wv-t-fvv-klcxvlozn ; > oc-e-coc,,.z pp-vcoq
       )&; po 1% C.wsv,vkL.ck7q h'i 6.,s.a ta-1 lYv.f-veycmq q.o
                ?                . ,
        G % oa o?        W.'s :!s.4- ' ïw t7 v- I%w i-c'
                                                       s , o b-us.-
       Gïw G A rrcoa.v              C-VX- - LJ O k fr
       Am Lox,% kv(.
            -
                   1 cpolgc-.t ywexttsovlowus qz-.tzn qxo..,
                                                           s
                   c.k-t 1p* yw jG o ç tzu m
        uaucck w.,u.                                   .
                                                                                               + wrtc.,- w
       /                 1oo z-xkju aç q-eon-xllizï q-ullcc aJmy o-cxe
                                                                     ,t 1D'P'S
        F,'
          -:
          les)ve,
                'ïvxals..t,vcl-y                     D0,Ghz.vvzas ppor-xjoilyG ttou-
                                                   a,.
                                                     +j'wnczofnk %S b'
                                                                     r--rnF'-5' +.
                                                                                 ,
                                                                                 1
        7p ?
           .ouax-cf rzcm--c                      ,..
                                                                                                             v
                     l        î        5oA cv ,vs so ctaLs-zo.ç 4,-:,.44*-
        fct-icctfftpm-
                     ts b't-  vvwl'x q bae-ck-,+k.,.-iW sc-r'ëil''zzl
                                   .                                                                         h.
        Qac c-s r-o/e                                                h,
                                                                                           Y


                           O .,A   (l-yo-r
                                         vxk.unt- rx tocts pcvlevl'p              v...''

        kuc
          ko.x--agy
                 evl îcxw 'ûrx do
                 x
Jo .                     ()c.oo c-coorxi fh-.yophczzïe-,àol' c-kw-o-e-t.t.
                                                                         r>,'
                                                                            q
        w ocs fxorh b.j u-'<) txe-cvt- (,ymruutk
                                               ,o.y ) ok..ot o:o..y
                                lgsc-l.
                                      xtyx4- tcuo             s-t-.,t-


                                                       %
Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 9 of 22 Pageid#: 9




          C-tz-xv-k ot-lrw's A-exr.---ct/l k.q êncreql.e-eà Q co ,-.t&&'+
                                                -



      A-uolc.-q C).'j M-o lno P'
                   .,            NU
                                  CS. :2+ 1c,xz-1
                                  j.                                ot'y v A u
      ioxchu,ctu t
                 ?v't-pffcxî aagsew tvm
                  , -
                                                                     Y xl,n)
    +vv'
       .s toxs d
               lwbx-v'
                     .ç.
                       wc# 4-. 1.2,..4-                     *       'u,4+ - % n
    'agLvovA o,Gk ok
                   ja'
                     ,'o A'
                          - /u-
                              v't-c-+ '                              'f'tx--
                                                                       ,   .

      fetsor g< om.6 cxrxà O-iou-wk.r.tx'-x Lu e-rx f-e-oel'?.j
                '
                ,                                                          .


    fV<- VV .C XIGGAAon f Gtapvely *t24.-,-..,e-r-A .
                                .




2l:        / 0 2qg1j (.)q).o)V C-/o--bzrt-z'x uoc     as d;e.c-,aCy
    Dc.'' fbrxy- Fsulcc-sp tokvc-e-'a fAE- LVCV u4clf
    C-v-bezvxf'
              h-f-k '&kx bx' il kecvc.
                                     t.z.,,t fïowk.s , 4cm vlo.xxtt
     a.
      .
                                                                   //
    '
    fve-ktcovtpe. s w,-cc-u oku c.urtçz.A ) ctocy c-kwmtzickizx
      c-wooo            YVw-v +'V'U Guoeerxsv r'zeklzxv- s W               tonxtcs
                    kls f>trx 'l-phoc-Ltt-; X,.J.N .
                                                   V z't:'
                                                         v-r'
                                                            ezz-
      al.
        ovw sy;o
22,                                                  c-soutlrwc-ht/
             4.v.. àow fAV-'
      çav la .                V.A                  s flr
                                         kv-e-k tcxx
                                                   blaea.
                                                        xcz- Jol%
      (xo.& ekzt-eo 1-.+kz- e Vtfm.t-s     jplaf-'
                                                 bo Lao Ne.a z7
      tku.rxwvoïoklh:A CA.../ fo'tr.xvm'sr
                                         LvAît-'-'.enA Gpeckt/t'?.G
      wak..eq-A't..       spc-Atà+ uxt
                  oc. pvx-c          .v VU c ,;ï) c-yxoxcw
                                                         ' k. e.s
      çw:                )t-bcy t'''cr-u.gcormgthy &cl.c,.pnzA by sl
                          '
                                                                   .,-
      fwfkclzl'
              mïs clrvx qtîvom-k by                          Ae''.'..J.I.C-
J3.          4Allxko--zk C-- vvc-r-xkccwï-',wxuaas $tny oscà q.o.



    C--onwkxt.ycz sae.trx ->kx.- w -pkx- pkJ.(aca'  ..tr. wu xn tnw xm
         c-l-
             kîb+e rcs vtx.,w-ko-c.r.uck.l   ksc,t.,
                                                   çq/'poG OX C,'     C
   cyx acgkc.t cx
       j
       .   tl
                 cyle.ftsppyfirxc
                          h.
                                - (,c
                               Lï
                                      ..
                                       u.:;pi-.wkï'i'-.j/q-hv ,=l'u            .-



                          (# xol.a.yylsko.xntccqv ooys =.+' fte.pxzt-
      VV cxV U'>a'&c-$29'G S

                                     %
 Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 10 of 22 Pageid#: 10




 a4, C kkcx,
           v.LtAootoc
               Uc'  ..
                     r,x
                       xu-.u 1oo,
                                x,
                                vmos.
                                   c- CX-COU'GX OOAZd-GW                      ).ö!-3
                                                c.st- tnqioo.
                                                            v G ïto.o o g
         t?
          ,t()folcq
                  + ?vw-cx-ï-
                            .x pc1.%:-.g.xïrx >                *
                                                               t         ?         D W
        A-o caoalk..c- e.-w                 cv'
                                              v- 5.            took     - .

         Cvvx- bxrt- rx u >s + V.,,w 4.11.t
                                          o1 +kv fdo cc-
                                            -



        yvcy.èc2 ok#m k lsq-ca-s;
                                ho,
                                  a vvocv x-u. ?.,s. fwwcwgca ap-
                                                               -



       clac.
           bo.c- toqçrv'bcqe/'/q. xcjl - c.-l,ccoi vb-.4- 'vb-cy
                                                               .
                     vcyk,.
                          g .
                            vo çêc--
                                   k œ zx.w A oovoc-o n o-tlmtc.
                              .

:&.           orsoc aeouzrxà Dic-e-mà-q-o aalv, (hka-z--çcc-t.-:
       toqs szeo C) D p,G-      voszc-'xû o c.c-lzxs.ç Vku-,t
                                                            Z.
                                                             G Dc,
       Q A-cotrvo o cvL lzcallz +ï-.- U%.D.O'& ,)V P*LSJC-
       tts (2elxauVe- fFOVGV ''?- Crkx-lr.cte-ln too.s )-stè + Ge       .



          vocvs stgtcvxû        > c-kw-votp'c-Lvêo % Jxs v-&zo
      caw 4.k- u ccl fvxoc
                         k.sate-era.
                                   h.,-c- %.c'ç=o+k.,- gJ .n
                           ïkl.,c-mlxor7 -
       YMNnn+ /v*.e%-W CU W
                                    J o /tè c/ 'f- C-AGL
                                   gu                              '

2LO.            Do ov cxcow-xck koxw Lecemb..
                 '
                                               r-,lp ïF (( t.
                                                            7..,,,-:..:..
                                                                        /,xk
       ft-f
          -su,
             c.  rao ç.W ç-kxx-.'
              ,@y'               .y k-
                                    .-..
                                       A e-yplptot Acsckotom rv cqtzroh
                      '
       Vo             !t t-erw tael ) vo cvç vr-kvctot.è bo p0.- d.o-e-o &/
                          t



        U c. zzycw ebt f' zglmvcor- n-.b
                                                      f-bxem b-tf-tmlrx           irrwn
 27r           t-
                -f-ccky 30.q,,,-,-y4) âo1$
        b g..icrtx.arvv > +t-c      'rvn ) o kuxv Gv- m t.cc(s'en Awtr      t
         x/                            yvs-w tc-v l
                                                  uz.s u . - ks ywbâa ocr
                                                           .               .c-
                          C G Opczv.ç
        ynov cwktbe&J ckcwck 4-b,wu+ T tz'to1e- gvv-cklc-évbvo K#..r.-
        o o
            & om o> t.x '         v A,t<- cp'   kk.c.c-G cktl11ty Ax-pt-c-
                                                                         xvx.
        f(.,.
            /.0:.)-0ï.y olot-t-
             '
                               e-k q.-   A-. tpt,.: t'4-vc-c7,1!t p
                                                                  'velf
                                                                      'chs/:n ''
        M-hN'o -'-cu.r'bzX        $B(x-çc-cbb.r- ckta-; a fykjo lj     l!kr.m-l
                                          tD
Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 11 of 22 Pageid#: 11




     fnor'icN)i'hmrhfw.-!x - A            Ch >tqï
                                                lc.?tez,tv-; >oc-p/A''iclA -+-:.., *-0     ,

      o kw.- b-cct-l,-, vokîk                                          -td '-j e-ttre- .
                                                                          .




     (l.tvx-v-tpuc.
                  t-'
                    ,,
                     -o +r;.& k.
                               o e-xgt-:rx %-o Ntxvt-.vsxv t-.+
                                  '

                       +4ons kwvck o.
     vk o'oe- e.,1,1/.-.
                       -
                                                            2,....-1 vpcsck   -   cv c..   t
     vk w ?+ As aacc,o--t-rw>
           -o
                           '
                                                 10- c.t-c---g--zvt.vlo.
                                                                       ts'.
                                                                          <           'c.t
     1
     r-co,cX s A'v-x'1- bo'bbw cv      tvxv yfvotlr.e-cvrxeknot  -q-cy/ll-xl'o.e.-
      twot l ckocclt- Gfcv.- ef-u.c.   ys ï' ta/ ,.e- ce'hvcv
                                                            G oopY er 'v
     1..>11.... cccxe,
                                           W A &XW F- O o f'jfCW
                     k 'br-okrcaexorti,l g G
                                                                    '-xp.
                                                                        )oc.s,.




      AcllA.
           blorwlh/ zstmkct.ïx (
                               10.
                                 .7.-/./,4-7.
                                            74.pvnupsc-
                                                      ïc-ot,
                                                   k      t-c-x-.t Oa/X-vL*-e-lu'z '
     ceovca- aklor-x:.w-tr.:,n,4xc ov
>.
           4,2,n (z-wwuvk-cz-tw/o )astvcm.v.e-ct
     à.o        e.1-       1r'U
                                  ù-
                                   yG yw -cktt-eotf-ecooots tru.xz tz.c-N.k.c-
                                                                             /
        tovr-s- .bcl f-cnvacw
                            -s .
                               4-v-.
                                   -t
                                    - vok C-wqmLvl-'o
           aq c.gtcoq?.A G ..- +t. seg:czksss c.-,fx-) naq -
     Qov- q
          oko-ty gvw-okkcaA-lornl clnct A-f-cqA.v u
     fhxA,ve.rvw vv
                  '-kwsz.ck A-o yk
                                 's+vk xrxy ce
                    ë
     O VW C''-VI 1G(y.e$         A- $o c-bwc.v-k..vy '
                                      .
                                                     ,zx
D-1-         o-tw-kcct-'  ',%wkx-ra R AL,A fhzapt.,xx ,'<?
      uoas sok'tj A'okplkoeuoq ' o= +t..- à .k.            .,.4
      v c c-- ..lo y; os e-ïzsvu-bxa-tm-èo kmt b.e...n 4.u o
      .v
           t=t. ywczlcxs/o'xs *oc ov'c-f- A-%,zv.(- (% yeovc.s
                                                       t4 G icqo ç-
                                                                  'e,- fk-e-x lcxlioo
     (f-blexsw D0Vt-'
                    ,O QJGI'-.''A                                         JcR-v-h
                                                                                lo-o 15
      ea-cx k rsg- s toqcrxlrys Acc't-vt-k-t-$G
      oa& vo u ssmywl 'Aotkz-erxsl; Al.
                .                     kts-focv-w
                                               tlk:
     ''j-v-x- tlot .: q çow otok .
                                 M                       ok,wz wwq tpcu,x $:.,.,..0
     Se u-wuf fkqctcœt cle-er-lz-'vé-u-b oc+ L'/ktv>cs.
                o




                                          hï
Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 12 of 22 Pageid#: 12




      r.v tkocptv sz'.
                     o t,- ozxw ,t ? 0.
                                      kza
                                        %.xA.
                                            c'ucw1.V x ,:
                                                        c.
                                                         /e-.
                                                            cv-'
                                                               $<eX
      vtv cvavv.mt oç rwe zau otx cvbwmblt'>vk
                                             T 1* batsucx V-*-
                                              .. ooù-t'nvvn W
      ïozxrxesk & b.mv--b.ctod ,x                                                  ,


      Avxva t +0o:c-xg)/ Gu,licW rvwr-l-lc.xq-tknev? (-m 1,!k-r--
       G vw wn , w)Q o ) w '     kkkx ckckk-vcew. l,  xotïlx-cx sx ,m'v$.  c-                     -




       h'-wGtbrrxc'i---p t
                         yàcw#,
                              ).t/ C-r-A'O.G (p-./t
                         % G y ' : 't-f'v. g-ut
                                              x.t.
                                                  >---g.qz-L.Im'
                                                 c .:lx ea.
                                                               z
                                                            av +ccty r/-e-
       > &A tccw '
                 l&'n                                 + rxA
                                                          C#
                                                           -'
                                                            .
                                                            ot
                                                                               .

                                                                        h'we-x cxtb'een uc-e
                                                                                           -s'
                                                                                             s 66-.3r--*
                         11
       N'Jee-vrxtfkq - C-k..wk.e
      + V'
         xav v'''qI
                  'ék.+ '      -       .. ,




To.         77 . Vokok-'.
                     .   'gô cVc,
                                &-/ fm.   boc&x) Jooqpo-cy % .
                                                      ..
                                                             % lq
      C bxv-bu tx.'o tye!..o c-xjaerfonc-'D boksbwckc-vuaï%s
               -                                            jf
                                                             m/'
                                                               ;d'm1           .


      tobvtcu b.o ..,x qv t-hscswea cyfoeu.vh&a,.jty j) cvcy y
                                                                                       ''

                         , C-V --W G'
      Zcvoe'u-, &)èO ISA '           l
                                     tR r3 % ylor' v.xr:)ryj orx
                                                               ot
                                                                        , ,k
                                                                        k              ,,hk
                                                                                          -

                                                                                                          .

       G uJtçcx
              qu   (1-cp4
                        .:6:0-cx% cksœrekoq; ew schc gj?oziw.s)
      c-o/notg16400/ .) c cc xevxts ) losaywxratekj gw ty c-u t$ts sk.jw s.s
                                   -
                                                                                                      .

                                                                  )          )
      eaax orxvpé ac-Nt-o-,v su7çavço x-w gzoa caauk /o(               zo(                                .



       lf 1.%.- ConoAv''rx Amcv c,K-COLiauw't% goth'o j.u.+ sp.t.-                                                .



       G bieznv yw ccvtco-kt:o CJI.-,k A.o cvM       x.k.c-.t-otip-tte y%.:.                                          -


                              vk              -
3ï,           Açu c- cx y'.kAk- ov.-s x t.
                                         ace-vc , t).
                                                    t. -.au-c-jo,pjoeo                        -



       çlcwïïy tk- qy- ïex.,.-vcs tlmck ccack (xkk)V# qtt/!lf't-
      +V r-i'
            hgc7 t'ooç'1û ja ge,:jjcxç.)yî
                                                                                                              .
                                              .
                                               (G c-omgjoglm-j.s
                                         $u g.w'  .
      G ô> svxst + W A tSlt/o% .
           '




3a-                tlx J-wo-r..l ï$yaoïq, c /--kiot-)- ç ihgl A-uzota)
    (i,
      xko- yCzaxgtxkox?
                      i..
                        K ,% )..ç.j kxt:qoltu.,xx- gzotxss          .

      Aze=<1v,w+,
                % ftm- zftù : oot-,v ku4..
                                         ,.u- a sxtw cwhrw w

                                                               ïA
Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 13 of 22 Pageid#: 13




      k7 M u oz G-pgsevksoc- .
                             '
                             t.-.ocx w c
                                       bo a.                                      +Q -
      co'w'mu oç ikx- aoQ-cANc.%.re>v<- u+ k(y. 4.V.t- fVkEeV % %%
      #k.-h
          k-W      - G4m:P.k A.A Qvso:io V kw sy kks
   cac%,vxkks-me'
                kvc-trwwteku      &PJ.r 'bafkzrswo + 2 av-u orxG o      >

   *%w czmwwc-    ozsxoj c..n..v rwlkuoou .$oqptsl.ok r .ac çxaço-.s
                                                                   3
   G A svvwtfbo l.
      ,x               tiA.zxss 0%0..q.e '
                                         vtw kzo.c.ct waA
                                                        '
                                                        A.k>...u,t
   c-b-w- bw-txt,n .                           as % w wsu    -
                                                                 cww k sc s a4k.-
      Acvlu c.,+..:.0..07 w 1.u- pwuwtsx-wwvps oç c-,co
      ij ccçczswu % +% c- cvw--umkl,x ok 'f 'zlx- p-wm
       kwey cwu o/ns kat-.l         tewq +.% 0+ kttk cïouoj,e.s'C.<,-
                    GX4...24 j..ll ot+1.w où= m=xcpv,.è *k,..062
      s-
       ) %            .
                           Aïo. r%.u-) !...-.retay,
                                                  îvjoo ço 4k'
                                                             .< A LM G o +N.c..-
                                                         -       $            -
      CG c.1x,.-.A-u-ttsw ov C-k- bxrklr.o sxsvuz   câ- tu ak-
                                                             .'i.
                                                                '
      poto:yy
            '.
             s+ y jzajkn f-ov..
                              w kJs '
                                    ïcu-vcltcs )tive-c-uou-
                                                          ïktt
                                                             g q,.zl
      @k'x.kn                      jGs st.-r/nïxjK r.coha'tz.c              bo o back l'wvzcz
           k.720(a-â-.x'
                       wtemtk-,ur-sioGkct
                                        apj f's                                   .
1%f          'à-4..xwxwtc-ycwawwauuv.w v (-uxymok.
                                                 s aosox.f-s
      Cbv,.o-k,vvv'
                  .rk Cwcwj>hces 1.. c.u ou      A= .
           uawa qcA..x
                     'mcs 1o1 c-klrw-zo Cxkx-k-cL'.n k.i
       w v- s . lkww .n i< s :..a ex< slxx-ovg 0,,*7/u''0- 1-
           .7   4
                           x
      %Lu Jwor .evumrQ ymt.a c-osw.
                                  wl xyv.-su kf'k.    vc-owàse-rw% n
        h. tvxltqkrj V r
            ....       %-; cwc & z.5iW'
                               .
                                        ?A rwej...
                                                 t-c--ovy;
                                                         -oovtçk
                                                               y
                               ..

       A e u > n- .1uyev l3 'kar 'îTr.ye.riZ 6 C uew kxrv tzn ytqw -o
      C...- %v. ktjk aosw œ.,ok oxvc-nA.v '-c.tD'-              .xpkxi
      c-zu--k-atu.n bxz ue..n vxu ,; Avvwc fw.7.t:-<'n6) p<ok
      wczx-Atvagyj $1:,1.
34.                       tlz.x f/o-ovs xysovtw: 4. auov,vvu-w yvwu..q
Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 14 of 22 Pageid#: 14




                           '   kl
     Dr cx.k ''Gwccrwhqx ïvx-k'
                              .ca-klp/as
     L72..v@V ks k'
                  .J<s %kv çw.v wxw %Nn- Gï4.n0-::-*/ uu-nc-
     +v- G- .w 'tm.tc..uw s..-v-..As ..ww aowow..,...t
     (AAM o CW ernl hG eV- U<UCA wxxu x tn c- .
31            #s C vw--k-c-kLch ècoczz.kzck k-.
                                              % v e-Ls &-
     k '.G cvw klrx.ys kx-               c.swcuq..j çeA 4., fr-swty-rk+
     C-o.- -td,
              q(c,
                 j.-c.xjj.1 ku =    G -exzoxtr /-n'
                                              .   # QV..-wL.rt-i
                                                               X (AO/M'''V
     9wv Av-s-zIkveb...v v'wzw 'v qùwmlwxvï: csv.''d- IY-''v-
     #t..ooky&r,--,wts(< cx<'Q l.m uo=oïl gccGsvlQ
              vk.-l..a.
                      wx.
                        v'w,x,vx qaltxh ML--W W'w-wkp
     m exk cxvlpoo hv.a ctt: ww.m /...:-.i'   V>.m yo'la rey-xcctks
    o o evw- kmk;   Q çeco--lxo,o< <p.z)q %'> -
                                              i pc.cxpv-o,xtm,47œoi
'&.
î           O   .
                -    k rq?bou'.h'. sxqkV t,v.auc-<Vfkvev
                                                       q.t-c-m c--oc,
      tâns olewzZè evnqCuvltco ovfcmz,s %w V G %Xx- ïN-M
      ée-oizt<t cx-V.,k.Vzs i'mlv.x      z-.z- sfr-clqîïzo
                                                         +,--
                                                            :-4
     ke-s k .,rx O çw-a 3 rwacntry.zw .-J exsœvcl,xlla p.Trxyla
                                    ..



     cxJAIG v.
             -xxk.p+VL$ 17%,!4$>$quetkk )o.& f'
                                              v g-tt.
                                                    k d.
                                                       ln).
                                                          'œ;
     c,:...:..::... éxxt4.,-. eoq..x.o,o c-         o- ï ll-    os   .



37            Io    qc
                     u kvkoo .
                             %o G b..cAkxowzsAîa,n oo i-V.u fct4oo
      ?iCWGGGX çltcà tlv--mtcokt. A J çtvc
                                         k q 'mo44s..oç
     c--
       ulw.
          w'fuzc6u-vrv.
                      y 'à.
                          o Nkzlrskq G K '
                                         !-:./1- lqk
                                                   v-); *m2 u4uw
                                                               kli
      d    '<       +N-c cykxzxazsml/n OV St-cGt-rco-ecklcmo C kwawxknlk'
                                                                        l
      vauximu g
       ae                          .
                       C. ).o f-sàomk.,x                  .)
                                                     . jna,
                                                          g,.o ouxw
      A Q -:.- D z             rwwf-w x-bw-tuzs G k > kk ôm
       g. xym.s.
>-,             0-:..-.
                      :,,,-=.. ct
                                a.x'
                                   .o lw.a.,x aïk %ku qk< O s
                             kv-i. k- usowtk ncA. L. zù/.q
       4-, p x)c.cxx ku A-ït '
                                          !!
                                         ,.
Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 15 of 22 Pageid#: 15




                      N

      qcq efr V-.z
                 :
                 sF ckl/kps tww-cvN     scrns ; oucxà qv.r,a.v >. oootA r.t
                                   'csxw'
      lo.- p-era t vj e-lv t..
                  .          f- fvccvx- Ginsc, tmtït-p ec-fi m e-,vp -
       tM ct- ex a'ry) tllccmïl 6W V'NJ 1%xA ikv &n1/ çc''-M
              .
                                            .


      #c w -e-kksx<ocs +v.-cA. v-c'
                                  ïk Le-:% occ.i tkr
                                                   oje
                                                     cu ke
                                                         b
                                                         oLj
      ohwA.o,k J 'hoatçex-vlvc- =ewp c t/axzs'o      f'
                                                      e%                     .



          âzx.vkorwïj ceçwslu cxrn;krk
                                     -kz-A,k.z..
                                               c-evatx,..
                                                        vfuzxs qcxjh r-
          c.v c lpJ sépe-oîctlsh-s ouïck C kvo-axk.xr-t--trx
                                                -          '
                                                           é canJ.lik'
                                                                     ,r'h
       okv(,.,61/ UZ-XCC--C'
                           A'V-.
                               I
                                  I KI C,OD CL C76Y /D
3$.               Cu kok,Q  cw-wultorx œ..p.rv-eaf-tcrcvzsoke-,j
      tzGcrovAqW k seec-p<tc-crws2)ocv $.       G eao svtyo .ç
       A exkktx-Gvv-ozt..l $-n'-+e-- cwt vwuzu o no: W p-
      fccu kk.A $.t. rnoo-Gm- tm,) pxexhce w- GoW haawoxj
                              .




      ooz.7-n..,v-.J.ï; uavcobw voxs q/                  >>          /v.- .
      p) c-ka--uckl,> ucvsqfrav.,t '
                                   beL. cvatu,eu-e.te.'x4.
      vcexvzxt t,j bovk waw .c.4 8-:-                          sjov-cwïli-l-s;
      Gyc- t% 4-...4+4 vou.m q'
                              u-w ,* /417% ywfee:v.è
      GG x eoaw s.,t +vu n'xxc= orw e k--avk< v.
                                               eas
                                                 'Q l
                                                    Ja
      law m qgulc<vv,à Lj4,-,,..4+4 . qv-lj % c-u--b-ok;->
      A l t.t.w.x Av-ko 61,.
                           -.- tvxezscer r'ns Co<- ckF GC6X oo
      bkr-eeis) jzacs a)) tzrx.tcn %'k..qjrcw..t 0% #.vxG
      '
                                                                            -
      Qw              ?             ctovlo cxcv oua A-o oo+ omjsj
      C-bv tu-klo Aorvccas fwoiuçqfxs ':c.s GVcv.a,
                                                  ' -1
                                                  s
      Y'':H bw% qïsw fecANlzoA-s ,ju xkc.vczsycq   l
                                                   wcokslz- sl
      o: fw apow                         Cùs.w-btz-twê2s rvw -
                   jy a,-.: (9..:..xpxlcxuvxw.ru-(
                          x


      liA-claîk&l > Mc>)earn: ()c.h%J,jqèwvc'    o tè> fvxv ': );
Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 16 of 22 Pageid#: 16




     A.-XX Tk--xïby    q-wv vve-,uovo qxvk--xsï, cw ovc.t q ïà
    ok vkw qtezvx- vkocxs , c-aaswïvs < ' r-
                                           '' v..s ..-.A
    ArcxAG      Y o ekuec-Y VA,R S
                   ,
                                             W G*R*)
    Qaooobuuabx'
               .cbx %ctvwol-sks.
                               ysb ckty u r.z.ex Ckwtavl
                                                       ,
                                                       xez'L
                                                           ,x,n
    s'w<c.cw.,k sîj'
                   oktkc-tr..
                            s- ya.co ou ck uoo.
                                              o                     ik..-
     G      S-G C. cvnk e YCJ- Vr                 (lbw--oàvxLun uae's
               ljr
     i'Yc-xtk'ïr
     k        w
                 ,qïç ocmkkr-+%.u cwow eo.x obtpv.- b oc
                            wvs (,.x Nwà.e.à ;(u
      m/wwf.kw ? ç1w-(c) ovc-                  zkt ck
                    1
     ewr'c 4.Vw.kx ov M'v  4,.1:.- A  l&x fw-wcxt op-evszryj   ,            .

     U kux N k uh oov ankj m okh- s N. syoi'cabs ïb-t-ll/-tG'/bA?
     ko.% c-sxse.o o'ïk oe ckqty
                               -
                               s.
                                b-V - w -       ..G u3vïï9 %.c.
     fzo fvwkxtïy Kooo.  tc,-:,+7 ; o..z 4. txwz.'prxw ïi lo 'Ir.N;t
                                                                            ki ;/,
    Gcca,
        t tvv-mkmt.'
                   ,-.% swfc.c tl.
                                 h-
                                  .o çcsk io-yltuy M :.G tD
    Az
     oNnfx.f-Wk,
               -xJ'
                  W 4-u.kwez.
                            kt
                             x<ôaovke
                                    wvkb-mL--p'
                                              x'LZ4'Jro...w
    ftxhsf-hk/ chtocnk.s ora x
4o.       é's q cnoccv .-xl gcoykrvw.yt cdskaïm &ç.A -QO-AY 'V-
                                              -


                   ïv-vaïqseJ icoss cvohsz
                                        ' x..-)$'.2.:              )ga xk.c-.'vc.
     ïoltçwrv,aco , a.ou-Lvxvcrwçvro 'h--k-àrcwlo.wo4 e-.--ow ar--v1
     ckhtvcvvs a.x-.vo' p'm o) Fwlkvvu,.-) tv=k.             **
     c...A xt-z,w cA lkk ....u    -   îfhAlG oc.c-'
                                                  yp * e txzsO X
    vxzz- x ; C-uv-b-ctx'
                        .rx kas bee.rx Jew w.et'
                                               NoW Q-C- ovzxA u!1(
         k .fazAw x- cwcilux 4. skW./cr
     l.xA'                                           p-..
                                                        wjysj
                                                            's,-ly ïm
    a.wt w..wz acmwkuu ; kv
                          xsbem fzccr-w ly okwqkkz
                                                 - jkqz
     wx.a ox-xa.wph k- lu çu<       u.jxwmA..t =o.vx
     q-cv xclîo k7G boûrxûs o.-k :.0 l--w t'ch qcvpt '-,/11    .




    oocwl
        vwt-q-ehrmctzeoxelkcé eohznlos 1.
                                        ,-.q,w ccT..cf.4va

                                      1(
Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 17 of 22 Pageid#: 17




      qo to..- cwcol/+czw4-c) f-,-tcs cwcxAkvkcrm.
4)                 t:kl<.oo--cct '
                                 vo            % Pox, k . fvwihznq
                                                                 'rxs k;6
      trvzo 4. feeu ktv pxk.r t'-ixt- pci ot>kls/i-A-kc-
       brx.evoc-vlx-?ov ïwc'-xfwt ïw.xxkè-vk,ns (-
                                       .         '> a
                                                    'oxq; $%C-,.A j
      Acx,k              b) çeç-zs..s .
                                      >- .)t.w e-v---xku-tv.,x .+o Le j-e.,a
      k4 q p.
            q Jfyz.
                  k-tkt.yG , UhQL'
                                 - Cz-o-e- b.uc-kk'
                                                  w               ox+- f24
      &nkôcx G<-h-(Vluocx,
4J.                fkt,.zx-v A-,vww- fvo 'x.s v. k,4.r.c,*.lx % I
       t-%ON%):
                      Z7 LxpAoçlt/D o
                         .
                                                     (/AL :MEpt:ç

4A.           C-> mk ctl- iaA +v.. gcf           ghtwvx.z-jlocszw.c-
               '
      Ctxgcxïottc s c +N.. glzlxtn W fwveN.
               q                          e,rxi lç Cv rvc- wrvs
                         J= czspïw VW X X zaxa,G ;
                             -
                                                     qJ.lt&!'t
                                                             oG >1-e?
      G D DI-It.*- GC (lt.'
       .   .
                          .,vx fec-1..C.&,# ç.ot-Iq&-G . O?>
      los
        cnew.j11,l01qC-txmmkvrklrnç(LA kvtzoèrxfvow-t&zax
                                                        jkir'f
                                                             :,
      c.ra Gf(X..
                Q vvuw %              k'
                                       jnAs ào vtv kucqk<-
                                                         àqj-xîtxkk
      kvvk fïeess >u, Pwuîkîls 1 4 ovu lq . Ov mvtk I
                                                    Ab
      zohh Czww-kck o Q kA q Dou'cr oç C-b-l,n % tovk AL,-
       pt*ma-rvcy (x-rxawï .-z q.k-pfvlqo. o: kubk                        i)
      uo-.zt >t cxc,uçto N ï9 çwt Eaukv a -
                      V . L-CGI I c uxz m s-




d4.                P-k,- u-cu.
                             'o v-.ïïeqws a.J tvwca,-fbeo.r,
                                                           .s ky
      fttucvot.o fovkyoflo 1 - 4x!
Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 18 of 22 Pageid#: 18




41          T = tlv ktecxïm ocxlsçkccmï- u (lkwov-kcklQ ferfsws
                               .




        kbcz fwxls, oxee
     fvcc                  ykcl kvvaïtecvcçiza.,zzx-uzvqo rvvt'rvvvçztam?po
     oç fzvv-u orwtLlosr-cos xm& Vkohxia.x oç Q-kwaw tscr-k'c.k
     C-stmtfcouc<ochcfstos qïï crr% ''
                                     kczç-.- vîbbwG ens 1*
     'y% - ' +.k ov-xl q+'?-% ri               ,s ..).. :t..,() .1-
     C.. fnGç'
             h$..,+,:,0 T v'r.x qll'
                                   .#kom   't,o h.k-q- 1
                                                       4U      - *0 .,f
                                                                      '4k
    -
    0y-s--t'
           kîi.
              k.î,s A.v ?.
                         ,-e-      * 4:.k,, %* .% latoîG .% .
qt.          O-tw--o k o Gteweïl eow-kïitk,
                                          s t?t G-J- A
                          k .u= ewlew ,> ok-...w *s q f'M wtV
              *Cunslxejknu/
               kle        !/
                           yr
                           .o *nA %k.P-lrqf- W'  Y çoovvx Sw CIN
         pt                                                                      )

         uzkv'
             xct-exw,xcxasklyG kœ  h q t-y < .xzza'ï4r.-1tyy
     C-w -ketuo tgczo-ts +4a o> t.eè ot R Go ws wv2t st
                   L1 Skowl3 %V-c-fAe&x GCXX co-stow-lton Uj1Lo+V
    o. cxcovzc st7r.olxhsa- kcs,k q j7cn'
               -
                                        .-x 'vwexu sfwio-y/p-cx-vlî%4'
                                                                     ,
    )cw q7l'
     '
             .<ucxA-r 4-ku ex-vc-xcm o-ry icv.,-              Ly Vv%
    q-f
      anccm,s ckjkuiqc's; S.e.t- P>;Li# 3 'fMr G -
4:.         O-vw- uuc-u rn skwooo h-vwvw A ï.          '
                                                       vw.Xx
                                                           'ç,W v /.--
     rpvu ..z oxœvv.k vàk.cx xj               #bu'tc..a pca/
               Marn V /70% JrhVI Jvm -ux-uhcts rvu koxt ccc> )
     1,. pftM î'
         kuv œïbo Opralcwcl 't'o **35   ïycmcskuwx,-s ot,-2vwp
         çgvcqllz
                oys ::
                     .% t&eamoto c.,x eqo-cvlx -t-oeoxv rwea o
         A4 .ikzx txozslcg ïocimutovïc-Qwo'wxA'Ye-yecql/osty f-c
          wosoh )wx       tbq
                            sf'
                              zoc &f nccyiozxza,-.t.-m * 1- OLYV
     k...z.s..tws aavrxx-n-vwosxs,a,..k2) EJG slu 1-
         t'
         '
          qf..r-o.'vzz-r
                       x' tlzwxa-k ntx'
                                      ,ow ,çç oç '
                                                 ).u-Gnbvxrx-wva'..k
     -

         hmw,..zuï1cwkasqo gml-xtwï okvkz.c..alsn ezvvoo oq,tcn
         gvokk,
              - , x kvlevx
                         f tvuAczte'
                                   v.& &w.,-wvv Gï-rw czs oç
                                    IF
Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 19 of 22 Pageid#: 19




      fvxeykcà C-s-cu ilef- A.u... oousko.xxl Gw' kl.tr. c-u xekrvjkaqw
      o ovlu .au'.xko ,goo. 63lu.
                                'r-3
                                   w i-'4
                                        *1m-' bo A'ooksokg: î% <yc)
                                                                  < qzv,t
      wwc
        kcl vvwiùxcç,,.f-          <

4v,           T u'
                 .s petkiz.o-u 4--vsq..
                               .                  ..      kwç cv ot.l av cn +.
      <                                            rx? As +tu. q,Gp.wt.
              à< : Fo> ov.v flextorxto.a > 41.gotto.
      rpk-x.ve.l q-...t.e-sw u-
                              ïtk.z ccck.,s exexkw-vt                   t   svûïàL'u
       kn:<J           'àx-tx+-av 7 i-al,z -'ls Fox V-vs
                                                 -w x

       /eqw6.x .
               ï.eruce< .a ksj GCWeS-GN> 'to%Yw G - G.W
      l-Atcovlw ok.x ku .n1 1 kvxaktx<4ns orck Lt-*vvvè > rt
       ol                                  ,J      -../m pevvxu cm.vz+ '
                                                                       yàeza''vtl
                                                                                < ,
        qcosls -x
          -
                 != fr co e. (7
*.        V<s CwcoAlw w.  s Awcvlv-xlc-v4n',n ,Nloka'
                                                    q:j fa Z'r t
   gcokcsvksn tzvxpxx-.pu-te.wa (7cn 1&.. IA%
      QA.kxc-feovtw uy'
                      A r-1-* Xov.D.0.&'/î1&1 erub
                                                 Ay
       aaetpr.e     fvxxxt c..,v )eqAoikàyforx - ,.,:+- ,+. *
                    '
      C-kw-bwow'rn qKkua J.rxçv: af-o-cv,
                                        'w j-çv.x yvxkcut.zy
          A.v-s-vr-czus iw-lhk beczmu'w- :f- L-tt tocx< on
                                                                '
      Cl-
        b'
         t..c- :.0.&.lrnvvve.            nkeW fvwm sw-stoas
                            s cwr.t kccuc.
                                                                ,



      lbAx AG M cgïxscu , Vdlc/ce'î''M - e.Nc-. G n Cx czxo
                                                        1$ .        j
      o6- DA-ïa.c fvwï  tc hs; >? boh AzkktAïc. uvafhl'      kyt7a'x
      L,
       Y              okvW sc'u       - C-kwmbxr-k,
                                       .
                                                   'a cxoks:
       Lk,w c.skx.x ik.rx = 1.
                             -            . l
                                    .xèowtë )
                                            -low c-cx sloo ksoo-
                                                               u'çy
      ahbwlo 'okj lkqkm cs s esccvve-j-kq          . nAqxzafex/
                                                   ?
      1,0+k-u-l,-a-c- cvkkbkc-yk7 (
                                  ALcx uowkku- e-aosel Uwj
      ê sok         ,<   Lwïtu:- ç.rvts-lza        G îxm r'vvo
       ,         o.- :co o---ï.s ,.,. 7   ,... : 1. pn'
                                                      hL;,kh'
                                                            $- '
                                                               zF
       Llsxéïj) c-z            t-a o yoN
                                       'ows ooN +v- 1-.ïw W -b
                         G z+ Y o o                            cwqpakz
                                                                     o.
                                                                      j-s ,,

                                           1$d
Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 20 of 22 Pageid#: 20




      ûrxq ovwx eks.-,c-vw-pyb-ctucx wwwuk ,.% w-ç,,z...l .voexxz,-c-
      +vw sw- ïo c,wxl 'cvtqmly, A+ %u - V''n'?.Q &.C1-:..V-11*'      c
                     sl
                        m fï                  ./o %7x1,îi6'rXV.)VU/21..
                           j % ,= %-Q. 6-15072,              .



      :1       11
           Casie .
S-
 o,             G tvme.
                      i.etas
                           qa Vxau foogïlkcx,ales.. oo csokvxgke
      fxto.cl,
             j cw ï-uk va scckecss syu- uh.a,.ss otcw x
                                                      'kQ kxsroprv
      C--kowxku-tc..x kas u..,x +lu vo' ïyy cwzxvyxx -y. u              .



       ïqvuya--kh) logoc % ik.cxoc     wtec.j-oç
                 wu' k
                     % Jbrvcwbk Gwc/ ga-.,.a-sxt..a.k-wg v à
       zvowvvouvu rtvk,v kxco éoo k-b            .



Sl.            O-u-quok'
                       ,-nn ys.
                              w laxs
                                   u oo yo yu                    -




      c-xce
          cczcztxA-b
                   . (70v.
                         'z-'x)noqwoltk/c.
                                         çl'
                                           kf.-c-c-g kv-o.ktkà-jw4oCwuxjj
                                                                        r.rs'
      ?&îc.>          Akbotkl. HG %bxN.cJ.)tkx-qtzvxzok t Laow
       rw xD    w   x G L-- KGQ t<x a c-. >          L'o,,.z.s'ioïevs
                        5/7 . 0:h)y ; gc&..:
                              .'w.
                                 ...
                                           .é>&.ç-ç--

               W Az
                  &iwtqfm /l: . Q-kwx.
                                     wkcr-txtx.
                                              x (r.)6 vu..o-+k,6
 hle-o-xtk-ô .,v.c- e-wxA,tr onu                t)cv'.r+12 ktzu :
TQ -            A A stv o to. +.v-wv +k R tch--eo oqrw t o 'vxfdllixni
                                            .



      * .W .twk Kvrdkm vtokxwxp cwv-.w ccu zsod
                                              ywhs >*
              cxrvvxlsovlvo q.x& w s oê 14.. owkw L GwsAes.
                A ïkruc-.xc. ...5 ftCrw-xxan-ï l-no'oc.ccpk:rx opy.Zy
    +V -                    A-o f-cvwe,n o-txew-kxdx'
                                                    k- 4. + k. ao'r't-
      x.J çwfpcvvttih?n oc kv.- fxtw t- veckxksvs V X
      4-u.f,.lcx rw vxxorv.a-d;fcaqy.s .o> 4-0 çwrqvoo
      1vf Akol,y)klwwcka ,)                              cuw.ssgnyy
                                       R9
Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 21 of 22 Pageid#: 21




    Cvhq ONk 4 ï A-rexsr-azv.l'.    s ,lcocïackley Lws vxoA-1$    '.-.
                                                                     '1..X A--
     yx-cl.tcxi 'n6,Swveccy ? <nç o-vvuv f'oô                    A.. (,o
      e-tw-e--k.t--k.':ots (-n-lc-x qcwt G Wv % .
V4,          C.s        sw cy          y.o 1,n +tu-u+-7mo-
                                                       tolc eh
                                                           mzewe.-
                                                                 vlovGmz-ily.
     $ (.o ooogoo Gaczxs.à-ewctx
       ,


mm           igkzrn'
                   .vq
                     .vv 7x..-.x s q.xrA.t.. G<wvewJYVA ok'l ; fo,ooo .oo
       om evl-ws-
                v erxok              vx4- Jokrx.
                                               tlg w a sea
                                                         wcr.--lï/.
 s'
  i.          ;
              'owa
                - 4e7--ï ocset
                             ïkttxx,
                                   s.-
                                     yrl-w'tk-h Jvzzy
 &'
  k            C-t-e-bvtxlcw'o cwbl.
                                   s îv.-%W 7k 1w%   ''
                                                      ç-
J-f            1%cs1 &Jzs'v(o.,1'c.ïk.c&-cà-kks )Jeoovwtlt- G xzve. J.xm s         -




       c-:czîx-kk owldesh-

 D- ,t! l7.-,l-%-.-.-.-.L-% -   --


                                                                2?e       2)y çot-r/>s,/,

                                                        xhcr--wk C-kx..,- kl'm
                                                         V..Gtmu.l 10+4z4a
                                                        JD;0O ;)-tqclo#o,r.
                                                                          e-A tu,
                                                                                v
                                                        ('tt<Apffl
                                                                 -
                                                                 f.
                                                                  e-&/ 97>)
                                                        fotzrvz,ïl,9?,a;,ayp.?f
                                                                      ,


                                                    î<x:(,
                                                         q-4$74f-7&.
                                                                   //
                   L:;FJCXYJCAJ
't  V.- -s-cxA +'u.çovxa'3 qpvfèhîos o> 2 tx.
                      .              .
                                                    oob,
                                                       j w o' 4)
 '

  W qhï twa.uz's,C'A-R'--HN'N M ck c-t'Ao'xq v tCr
                                                 nG  c'
                                                      w-4.
                                                         *uz
                                                           e-.                 A


1.cwcrify kz'xzkn jaccwlvj 0%ilocgyg +Vwvv +h-tlccjlf'
                                                     .
                                                     p 25s'tzc.
 cvwh clpf
         vo:-I            R              xo-gasu g çyu ).,.y om
                                                .



 D < . ik-tq-t                             qu u ,   ,             .--                  <-r
                                                            -     )G G yxxw kvcy la
                                      2h
     Case 7:19-cv-00879-EKD-JCH Document 1 Filed 12/26/19 Page 22 of 22 Pageid#: 22
 '.x f--
 7
(>.
,
      ,7.
      .,
  't
V * jy' A                                  c
       <                               v   t                         7-
                                                                      oN
                                                                         >
     N.                                J                                 m
                                           >v
                                           .
                                           *
                                                               #k'
                                                                w.
                                                                         .
                                                                             Z=   qN
                                       N                                     D
                                       *%
                                               7
                                               28
                                               .,-
                                                                 3
                                                                ç)   O            Mj
                                       <=                      Q
                                           O
                                                y
                                                 J
                                           -D

                                                     N
                                           > ./
                                                                 x2
                                                                     3




                               Q
                             lLl   5
                            >    & O
                           Lu Qa wO
                            ...



                           (D m
                              ù i
                           UJ l <
                           C       >



                                       z'-M Axm o
                                                           C; G'
                                                         ..-
                                                               j
